Citation Nr: 1036075	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to an initial increased evaluation for residuals 
of a cervical spine strain with peripheral radiculopathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young




INTRODUCTION

The appellant had many years of service in the Army National 
Guard, including active duty for training from August 1998 to 
November 1998 and active duty from January 2003 to September 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a May 2007 statement in support of his claims, the appellant 
requested a Board hearing.  In correspondence dated in September 
2007 from the appellant's representative, it was specified that 
the Veteran wanted a hearing before a Veterans Law Judge at the 
RO.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the appellant for 
a Board hearing at the St. Petersburg RO.  
Once the hearing is conducted, or in the 
event the appellant cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


